Exhibit 32.3 Certification Pursuant to 18 U.S.C. Section 1350 Pursuant to 18 U.S.C. § 1350, the undersigned officer of Pre‐Paid Legal Services, Inc. (the “Company”), hereby certifies that the Company's Quarterly Report on Form 10‐Q for the quarter ended March 31, 2011 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 26, 2011 /s/ Steve Williamson Steve Williamson Chief Financial Officer
